   Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 1 of 47




            IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION



                                         MASTER DOCKET NO.
IN RE ANDROGEL ANTITRUST                 1:09-MD-2084-TWT
LITIGATION (II)


ROCHESTER DRUG CO-
OPERATIVE,
INC., ET AL.,
             Plaintiff,
                         v.              Case No. 1:09-CV-956-
                                         TWT
UNIMED PHARMACEUTICALS,
LLC, ET AL.,
             Defendants.

LOUISIANA WHOLESALE DRUG
CO., INC., ET AL.,
             Plaintiff,
                         v.              Case No. 1:09-CV-957-
UNIMED PHARMACEUTICALS,                  TWT
LLC, ET AL.,
             Defendants.

MEIJER, INC., ET AL.,
           Plaintiffs,
                        v.
UNIMED PHARMACEUTICALS,                  Case No. 1:09-CV-958-
LLC, ET AL.,                             TWT
            Defendants.



        JOINT PROPOSED STIPULATIONS OF FACT
    Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 2 of 47




RITE AID CORPORATION, ET AL.,
           Plaintiffs,
            v.                CASE NO. 1:09-CV-2776-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
           Defendants.

WALGREEN CO., ET AL.,
         Plaintiffs,
          v.                 CASE NO. 1:09-CV-3019-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
         Defendants.

SUPERVALU, INC.,
         Plaintiff,
           v.                CASE NO. 1:10-CV-1024-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
         Defendants.
     Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 3 of 47




Corporate Background

     1.    Unimed Pharmaceuticals, LLC f/k/a Unimed Pharmaceuticals, Inc.
(“Unimed”) is a for-profit entity, with its principal place of business at 1 North
Waukegan Road, North Chicago, Illinois.

    2.       In July 1999, Solvay Pharmaceuticals, Inc. (“Solvay”) acquired
Unimed.

    3.     Solvay is the former name of an entity that has continuously owned
Unimed from July 1999 to the present.

       4.    Abbott Laboratories acquired Solvay on February 15, 2010.

     5.    After the acquisition, Solvay became Abbott Laboratories’ wholly
owned subsidiary and was renamed Abbott Products Inc., and Unimed became a
wholly owned indirect subsidiary of Abbott Laboratories.

       6.    On June 29, 2012, Abbott Products Inc. was renamed Abbott Products
LLC.

      7.     On November 1, 2012, Abbott Products LLC (f/k/a Solvay) changed
its name to AbbVie Products LLC (“AbbVie Products”).

     8.      AbbVie Products is a for-profit entity with its principal place of
business at 1 North Waukegan Road, North Chicago, Illinois.

      9.      As of 2006, Watson Pharmaceuticals, Inc. was a for-profit entity,
having its principal place of business located at 311 Bonnie Circle, Corona,
California.

    10.     In November 2012, Watson Pharmaceuticals, Inc. acquired Actavis
Group and subsequently became known as Actavis, Inc. (“Watson”).

    11.    On October 1, 2013, Watson’s merger with Warner Chilcott, plc
(“Warner Chilcott”) closed.

     12.     As part of their merger, Watson and Warner Chilcott both became
subsidiaries of the newly-formed Actavis plc (“APLC”).
                                         1
     Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 4 of 47




     13.     On March 17, 2015, APLC closed its acquisition of Allergan Inc.

     14.    On June 15, 2015, APLC changed its name to Allergan plc
(“Allergan”). Watson has since become known as Allergan Finance LLC
(“Allergan Finance”), a subsidiary of Allergan.

      15.     Allergan Finance had assigned certain generic assets and liabilities,
including its liability in this instant suit, to Actavis Holdco US, Inc. (“Actavis
Holdco”).

     16.   In August 2016, Teva Pharmaceutical Industries Ltd. (“Teva”), through
a wholly owned subsidiary, acquired Actavis Holdco from Allergan.

     17.    In 2004, Laboratoires Besins-Iscovesco changed its name to Besins-
Iscovesco U.S., Inc.

     18.     In 2008, Besins-Iscovesco U.S., Inc. changed its name to Besins
Healthcare, Inc. (“Besins”).

     19.     Plaintiff Louisiana Wholesale Drug Company, Inc. (“LWD”) is a
corporation organized under the laws of the State of Louisiana and is located at
2085 I-49 South Service Road, Sunset, Louisiana.

     20.     Plaintiff Rochester Drug Co-Operative, Inc. (“RDC”) is a stock
corporation duly formed and existing under the New York Cooperative
Corporation Law that maintains its principal place of business at 50 Jet View
Drive, Rochester, New York 14624.

      21.     Plaintiffs Meijer, Inc. and Meijer Distribution, Inc.
(collectively, “Meijer”) are corporations organized under the laws of
Michigan, with their principal places of business in Grand Rapids, Michigan.




                                          2
         Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 5 of 47




         22.     Plaintiff American Sales Company, Inc. (“ASC”) purchases
    pharmaceuticals, including AndroGel 1%, and other products and distributes those
    products to retail stores owned and operated by affiliated companies. 1

         23.     Plaintiff Walgreen Co. (“Walgreen”) owns and operates retail
    drugstores that dispense a broad variety of pharmaceutical products and other
    goods to the public including AndroGel 1%.

          24.    Plaintiff Safeway Inc. (“Safeway”) owns and operates retail stores that
    dispense a broad variety of pharmaceutical products and other goods to the public
    including AndroGel 1%.

          25.    Plaintiff Supervalu Inc. (“Supervalu”) owns and operates retail stores
    that dispense a broad variety of pharmaceutical products and other goods to the
    public including AndroGel 1%.

           26.     Plaintiff HEB Grocery Company L.P. (“HEB”) owns and operates
    retail stores that dispense a broad variety of pharmaceutical products and other
    goods to the public including AndroGel 1%.

          27.     Plaintiffs Rite Aid Corporation, Rite Aid Hdqtrs. Corp., JCG (PJC)
    USA, LLC, Maxi Drug, Inc. d/b/a Brooks Pharmacy and Eckerd Corporation
    (collectively “Rite Aid”) operate retail drugstores that dispense a broad variety of
    pharmaceutical products including AndroGel 1%.

         28.     Plaintiff CVS Pharmacy, Inc. (“CVS”) operates retail drugstores that
    dispense a broad variety of pharmaceutical products including AndroGel 1%.

         29.    Plaintiff Caremark, L.L.C. (“Caremark”) operates mail service
    pharmacies and specialty pharmacies that dispense a broad variety of
    pharmaceutical products including AndroGel 1%.




1
 Stipulated facts No. 22-29 relate only to claims against Par and Paddock and are
only admissible against them.
                                             3
          Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 6 of 47




  Background on AndroGel 1%

       30.    From June 2000 to 2012, Besins and/or its corporate affiliates
  manufactured for Unimed or its then parent company all AndroGel 1% sold in the
  United States.

        31.   On April 28, 1999, Unimed filed NDA No. 21-015 for AndroGel 1%
  with the FDA.

        32.    On February 28, 2000, the FDA approved NDA No. 21-015 for
  AndroGel 1% “for replacement therapy in males for conditions associated with
  deficiency or absence of endogenous testosterone.”

          33.    AndroGel 1% was the first transdermal testosterone gel approved by
  FDA.

        34.    Upon FDA approval of AndroGel 1%, Unimed became entitled to a
  three year period of marketing exclusivity period pursuant to 21 U.S.C. §
  355(j)(5)(F)(iii), which expired on February 28, 2003.

          35. In June 2000, AndroGel 1% was introduced by Solvay in the United
States.

        36.    Unimed is a co-assignee of U.S. Patent Application No. 09/651,777
  (the “’777 application”), filed on August 30, 2000.

       37.       On January 7, 2003, the U.S. Patent and Trademark Office (the
  “PTO”) issued the ’777 application as U.S. Patent No. 6,503,894 (the “’894
  Patent”), titled “Pharmaceutical Composition and Method for Treating
  Hypogonadism.”

         38.     Unimed and Besins and/or its affiliates are the co-owners of all right,
  title, and interest in the ’894 patent.

        39.     From January 2003 through the present, the ’894 patent has been
  listed in the FDA’s Orange Book for AndroGel 1%, NDA No. 21-015. From
  January, 2003 through September 14, 2015, the ’894 patent was the only patent
  listed in the Orange Book for AndroGel 1%, NDA No. 21-015.



                                            4
    Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 7 of 47




     40.    AbbVie Inc. currently sells AndroGel 1% in the United States.


AndroGel 1% ANDAs and the Underlying Patent Litigations

    41.      On May 13, 2003, Watson’s subsidiary Watson Laboratories, Inc.
submitted to the FDA ANDA No. 76-737 for a generic version of AndroGel 1%.

     42.    Watson’s ANDA contained a Paragraph IV certification for the ’894
Patent.

       43.    On July 8, 2003, Unimed received Watson’s notice of Paragraph IV
certification for the ’894 Patent contained in ANDA No. 76-737.

      44.   On May 21, 2003, Paddock Laboratories, Inc. (“Paddock”) submitted
to the FDA ANDA No. 76-744 for a generic version of AndroGel 1%.

     45.    Paddock’s ANDA contained a Paragraph IV certification for the ’894
Patent.

       46.    On July 11, 2003, Unimed received Paddock’s notice of Paragraph IV
certification for the ’894 Patent contained in ANDA No. 76-744.

      47.      On August 21, 2003, Solvay’s subsidiary Unimed filed a complaint
against Watson in the Northern District of Georgia captioned Unimed
Pharmaceuticals Inc. v. Watson Pharmaceuticals, Inc., No. 1:03-cv-2501-TWT
(N.D. Ga.) (the “Watson Underlying Patent Litigation”), alleging that Watson’s
filing of its ANDA for its proposed generic alternative to AndroGel 1% infringed
one or more claims of the ’894 Patent.

      48.    On August 21, 2003, Solvay’s subsidiary Unimed filed a complaint
against Paddock in the Northern District of Georgia captioned Unimed
Pharmaceuticals Inc. v. Paddock Laboratories, Inc., No. 1:03-cv-2503-TWT (N.D.
Ga.) (the “Paddock Underlying Patent Litigation,” and together with the Watson
Underlying Patent Litigation, the “Underlying Patent Litigations”), alleging that
Paddock’s filing of its ANDA for its proposed generic alternative to AndroGel 1%
infringed one or more claims of the ’894 Patent.



                                       5
     Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 8 of 47




     49.     Laboratories Besins Iscovesco was a co-plaintiff in the Underlying
Patent Litigations.

      50.    Unimed’s filing of the complaints against Watson and Paddock
triggered stays of FDA final approvals of Watson’s and Paddock’s ANDAs
pursuant to 21 U.S.C. § 355 (j)(5)(B)(iii).

      51.    On October 8, 2003 Paddock and Par Pharmaceuticals, Inc. (“Par”)
entered into an agreement in which Par agreed to share litigation expenses
associated with Paddock’s patent litigation over the ’894 Patent, Par would sell
Paddock’s generic alternative to AndroGel 1% after FDA final approval, and
Par and Paddock would share any resulting profits.

    52.     On October 22, 2003, Paddock filed an answer to the amended
complaint in the Paddock Underlying Patent Litigation.

    53.     On October 27, 2003, Watson filed an answer to the amended
complaint in the Watson Underlying Patent Litigation.

     54.    On October 27, 2004, Paddock received tentative approval of ANDA
No. 76-744 from the FDA.

     55.     By August 2005, Unimed, Watson, and Paddock had filed claim
construction briefs in the Underlying Patent Litigations.

      56.    By December 2005, Watson and Paddock had filed motions for
partial summary judgment on the validity of some but not all of the asserted
patent claims of the ’894 patent in the Underlying Patent Litigations.

      57.    By October 2005, Watson and Paddock had filed motions for
partial summary judgment on the validity of the certificate of correction for
the ’894 patent.

     58.     All of the motions that had been filed were fully briefed by the
end of January 2006.

    59.    On January 8, 2006, the 30-month stay of FDA final approval of
Watson’s ANDA for its generic alternative to AndroGel 1% expired.


                                         6
    Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 9 of 47




     60.   On January 11, 2006, the 30-month stay of FDA final approval of
Paddock’s ANDA for its generic alternative AndroGel 1% expired.

   61.    On January 27, 2006, the FDA granted final approval of Watson’s
ANDA No. 76-737 for its generic alternative to AndroGel 1%.

     62.     In its January 27, 2006 final approval letter for Watson’s ANDA, the
FDA notified Watson that it was the first ANDA applicant to submit a
substantially complete ANDA and was eligible for 180-day marketing
exclusivity period for its generic alternative to AndroGel 1%.

     63.     As of January 2006, final approval for Paddock’s ANDA for its
generic alternative to AndroGel 1% was subject to Watson’s 180-day exclusivity
period.

      64.    On September 13, 2006, the parties settled the Underlying Patent
Litigations.

     65.     As of September 13, 2006, the Court had not yet decided the
pending motions in the Underlying Patent Litigations or issued a claim
construction order.

     66.    On September 13, 2006, Unimed, Besins Iscovesco, and Watson
executed a Final Settlement and Release Agreement, and Unimed and Watson
executed a Patent License Agreement

    67.    On September 13, 2006, Unimed, Solvay, and Watson executed a Co-
Promotion Agreement.

     68.     On September 13, 2006, Unimed, Par, Paddock, and Besins Iscovesco
signed a Final Settlement and Release Agreement, and Unimed and Par signed a
Patent License Agreement.

      69.    On September 13, 2006, Unimed, Par, and Laboratories Besins
International S.A. signed a Backup Manufacturing and Supply Agreement, and
Unimed, Solvay, and Par signed a Co-Promotion Agreement.

       70.   On September 13, 2006, Par and Paddock signed a letter agreement
that irrevocably designated Paddock as Par’s designee to manufacture and supply
AndroGel 1% under the Backup Manufacturing and Supply Agreement.
                                        7
    Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 10 of 47




      71.   On September 13, 2006, Par and Paddock signed an Asset Purchase
Agreement, which lists the Final Settlement and Release Agreement, the Co-
Promotion Agreement, and the Backup Manufacturing and Supply Agreement
between Unimed, Solvay, Besins Iscovesco, Laboratories Besins International
S.A., Paddock, and Par as “Ancillary Documents.”

      72.     On September 14, 2006, Unimed, Watson and Besins Iscovesco filed
a stipulation of dismissal of the Watson Underlying Patent Litigation, which was
entered on September 15, 2006.

      73.    On September 15, 2006, the Court entered a consent judgment and
order of permanent injunction resolving the Paddock Underlying Patent Litigation.

    74.   On May 23, 2007, Paddock’s ANDA No. 76-744 for generic
AndroGel 1% received final approval from FDA.

      75.    The branded division of Par, which was responsible for promoting
AndroGel under the Co-Promotion Agreement, was re-branded under the name
Strativa Pharmaceuticals in September 2007.


Entry of Generic AndroGel 1%

     76.    On or about December 27, 2014, Perrigo began selling a version
of AndroGel 1% in the United States pursuant to Section 505(b)(2) of the
Food, Drug and Cosmetic Act.

    77.   On September 2, 2015, Par began selling a generic version of
AndroGel 1% in the United States.

    78.   On November 9, 2015, Watson began selling a generic version of
AndroGel 1% in the United States.


Solvay’s Payments to Watson Pursuant to the Co-Promotion Agreement

    79.    Under the Watson Co-Promotion Agreement, Watson was
compensated based on a percentage of net profits from the sale of any AndroGel
1% and 1.62% prescriptions attributable to urologists.
                                        8
        Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 11 of 47




          80.     Under the Watson Co-Promotion Agreement, Watson was paid
    between 60-70% of the AndroGel 1% and 1.62% net profits from any prescriptions
    attributable to urologists but was not guaranteed any set dollar amount.

         81.     Under the Watson Co-Promotion Agreement, Watson’s compensation
    would fluctuate based on AndroGel 1% and 1.62% net profits from any
    prescriptions attributable to urologists.

    Backup Manufacturing and Supply Agreement

         82.    Solvay submitted a prior approval supplement (“PAS”) for
    Paddock to manufacture AndroGel 1% to FDA on November 20, 2008.

        83.     Solvay received approval of its PAS for Paddock to
    manufacture AndroGel 1% on March 25, 2009.


    Interstate Commerce

        84.   The conduct at issue in this case took place in interstate
    commerce.

           85.    From at least 2006 to the present, AndroGel 1% sold by
    Unimed, Solvay, AbbVie and/or their predecessor(s) was shipped across
    state lines and sold to customers located outside the state of manufacture.


    Stipulations Previously Entered in this Case (copies appended hereto) 2

                        1. Stipulation between all Plaintiffs and Defendant Actavis,
                 Inc., dated March 14, 2016 (ECF No. 1352).



2
 Defendants’ position: All stipulations previously entered in this case are only
admissible against the Defendant or Defendants who entered into that stipulation.
Plaintiffs’ position: Plaintiffs reserve all rights.

                                              9
Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 12 of 47




             2. Stipulation between all Plaintiffs and Defendant
       Actavis, Inc. Regarding Rule 30(b)(6) Notice of Deposition, dated
       March 14, 2016 (ECF No. 1353).

              3. Stipulation between all Plaintiffs and Defendant Actavis,
       Inc., dated March 14, 2016 (ECF No. 1354).

             4. Stipulation between Plaintiffs and Defendant Par
       Pharmaceutical Companies, Inc., dated May 16, 2016 (ECF No.
       1402).




                                 10
Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 13 of 47




                   APPENDIX A
  Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 14 of 47




                        (ECF No. 1352)
Stipulation between all Plaintiffs and Defendant Actavis,
               Inc., dated March 14, 2016.
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 115ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 216ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 317ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 418ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 519ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 620ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 721ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 822ofof1047
Case
 Case1:09-md-02084-TWT
       1:09-md-02084-TWT Document
                          Document1902-4
                                   1352 Filed
                                         Filed 03/14/16
                                               11/15/19 Page
                                                        Page 923ofof1047
Case
 Case1:09-md-02084-TWT
      1:09-md-02084-TWT Document
                         Document1902-4
                                  1352 Filed
                                        Filed03/14/16
                                              11/15/19 Page
                                                        Page10
                                                             24ofof10
                                                                    47
Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 25 of 47




                        (ECF No. 1353)

    Stipulation between all Plaintiffs and Defendant
    Actavis, Inc. Regarding Rule 30(b)(6) Notice of
           Deposition, dated March 14, 2016.
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 26
                                                            1 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 27
                                                            2 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 28
                                                            3 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 29
                                                            4 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 30
                                                            5 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 31
                                                            6 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 32
                                                            7 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1353 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 33
                                                            8 ofof847
Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 34 of 47




                         (ECF No. 1354)

     Stipulation between all Plaintiffs and Defendant
           Actavis, Inc., dated March 14, 2016
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 35
                                                            1 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 36
                                                            2 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 37
                                                            3 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 38
                                                            4 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 39
                                                            5 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 40
                                                            6 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 41
                                                            7 ofof847
Case
  Case
     1:09-md-02084-TWT
       1:09-md-02084-TWTDocument
                          Document
                                 1902-4
                                   1354 Filed
                                        Filed 11/15/19
                                              03/14/16 Page
                                                       Page 42
                                                            8 ofof847
Case 1:09-md-02084-TWT Document 1902-4 Filed 11/15/19 Page 43 of 47




                       (ECF No. 1402)

   Stipulation between Plaintiffs and Defendant Par
           Pharmaceutical Companies, Inc.,
                  dated May 16, 2016
    Case
      Case
         1:09-md-02084-TWT
           1:09-md-02084-TWTDocument
                              Document
                                     1902-4
                                       1402 Filed
                                            Filed 11/15/19
                                                  05/16/16 Page
                                                           Page 44
                                                                1 ofof447




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


IN RE: ANDROGEL ANTITRUST                     Master Docket No.
LITIGATION (NO. II)                           1:09-MD-2084-TWT
                                              ALL CASES


FEDERAL TRADE COMMISSION                      Case No. 1:09-cv-955-TWT
v. ACTAVIS, INC.


 STIPULATION BETWEEN PLAINTIFFS IN THE ABOVE-CAPTIONED
CASES AND DEFENDANT PAR PHARMACEUTICAL COMPANIES, INC.

      WHEREAS, Plaintiffs in the above-captioned cases (“Plaintiffs”) and

Defendant Par Pharmaceutical Companies, Inc. (“Par”) agree to this stipulation to

resolve any and all disputes relating to Topics 1–4 in Plaintiffs’ Second Rule

30(b)(6) Notice of Deposition to Defendant Par Pharmaceuticals, Inc., served

January 29, 2016 (“Notice”), and dispense with the need for Par to provide any

Rule 30(b)(6) witness or witnesses on those topics; and

      WHEREAS on April 18, 2016, Par provided to Plaintiffs its Designated

Testimony in Response to Topics 1–3 in the Notice (“Designated Testimony”);

      Plaintiffs and Par hereby stipulate as follows:




                                          1
    Case
      Case
         1:09-md-02084-TWT
           1:09-md-02084-TWTDocument
                              Document
                                     1902-4
                                       1402 Filed
                                            Filed 11/15/19
                                                  05/16/16 Page
                                                           Page 45
                                                                2 ofof447




Pertaining to Topic 4 of the Notice

   1. Par has never negotiated a manufacturing contract on behalf of a third party

      or designee.

   2. Par has never negotiated a backup manufacturing contract on behalf of a

      third party or designee.

   3. On September 13, 2006, Par, Unimed Pharmaceuticals, Inc. (“Unimed”), and

      Laboratoires Besins International S.A. (“Besins”) entered into a Backup

      Manufacturing and Supply Agreement (“Backup Manufacturing

      Agreement”). The Backup Manufacturing Agreement among Par, Unimed,

      and Besins appointed Par “directly or through its Designee” to manufacture

      AndroGel® (testosterone gel) 1% as a backup manufacturer for a specified

      Service Fee. The Backup Manufacturing Agreement further defined Par’s

      “Designee” as “Paddock Laboratories, Inc. [“Paddock”] or such other third

      party approved by Unimed and designated by Par to Manufacture and supply

      [AndroGel® (testosterone gel) 1%].”

   4. On the same date that Par entered into the Backup Manufacturing

      Agreement, Par and Paddock agreed pursuant to a written contract that

      Paddock was designated as the manufacturer and supplier of AndroGel®

      (testosterone gel) 1% under the Backup Manufacturing Agreement, and that

                                         2
    Case
      Case
         1:09-md-02084-TWT
           1:09-md-02084-TWTDocument
                              Document
                                     1902-4
                                       1402 Filed
                                            Filed 11/15/19
                                                  05/16/16 Page
                                                           Page 46
                                                                3 ofof447




     Paddock was entitled to receive from Par all of the specified Service Fee

     under the Backup Manufacturing Agreement that otherwise could have

     become owed to Par under the Backup Manufacturing Agreement.

  5. Other than the Backup Manufacturing Agreement, Par has not entered into a

     manufacturing contract or backup manufacturing contract in which, on the

     same day any such contract was entered into, Par designated another party to

     perform Par’s obligations and receive the Service Fee that otherwise could

     have become owed to Par.



     As agreed by Plaintiffs and Par this 16th day of May, 2016.

By: /s/ Saralisa C. Brau                    By: /s/ Eric Grannon
Saralisa C. Brau                            Eric Grannon*
Federal Trade Commission                    Adam M. Acosta*
600 Pennsylvania Avenue, NW                 WHITE & CASE LLP
Washington, DC 20580                        701 Thirteenth Street, N.W.
sbrau@ftc.gov                               Washington, DC 20005
Telephone: (202) 326-2774                   (202) 626-3600 (telephone)
Facsimile: (202) 326-3384                   (202) 639-9355 (facsimile)
                                            egrannon@whitecase.com
                                            adam.acosta@whitecase.com
Counsel for Plaintiff Federal Trade
Commission, executing this agreement        *Practicing pursuant to this Court’s
on behalf of all Plaintiffs                 Case Management Order

                                            Counsel for Par Pharmaceutical
                                            Companies, Inc.


                                        3
   Case
     Case
        1:09-md-02084-TWT
          1:09-md-02084-TWTDocument
                             Document
                                    1902-4
                                      1402 Filed
                                           Filed 11/15/19
                                                 05/16/16 Page
                                                          Page 47
                                                               4 ofof447




So ORDERED, this __ day of _____________________, 2016.



                                         ____________________________
                                         Thomas W. Thrash, Jr.
                                         United States District Judge




                                     4
